Presented on this appeal is the question of the legal sufficiency of an amended declaration filed in the Circuit Court of Calhoun County, Florida, in the above styled cause. The defendants filed separate demurrers containing ten grounds and each directed to the amended declaration in which it was contended that the amended declaration failed to state a cause of action; that it was bad on its face for duplicity; and likewise disclosed a misjoinder of parties-defendant. The court below by an appropriate order sustained the demurrers of the defendants and the plaintiff below declining to plead further, a final judgment on demurrers was entered for the defendants below and plaintiff appealed.
We have heard able oral argument at the bar of this Court on the pertinent issue involved, the record has been carefully *Page 722 
studied, the briefs of the parties closely examined, and due consideration given to the authorities cited and relied upon by the counsel for the respective parties. It is our view and we so hold, that the amended declaration states a cause of action against the Florida Public Utilities Company in the light of our previous holdings. See Mugge v. Tampa Water Works Co.,53 Fla. 371, 42 So. 81, 6 L.R.A. (NS) 1171, 120 Am. St. Rep. 207; Woodbury v. Tampa Water Works Co., 57 Fla. 243, 49 So. 556, 21 L.R.A. (NS) 1034; Florida Public Utilities Co. v. Wester,150 Fla. 378, 7 So. 2d 788. The judgment entered below as to the Florida Public Utilities Company was improper in light of the authorities above cited.
It is our further view that the amended declaration discloses a misjoinder of the New Amsterdam Casualty Company as a party defendant and accordingly the judgment entered below in its behalf on the issues made was free from error.
It therefore follows that the judgment entered below in favor of the Florida Public Utilities Company must stand reversed, while the same is hereby affirmed on the issues made by the amended declaration against the New Amsterdam Casualty Company.
It is so ordered.
CHAPMAN, C. J., BROWN, BUFORD and THOMAS, JJ., concur.